Title: From John Adams to Benjamin Waterhouse, 31 December 1812
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir,
Quincy December 31st 1812

I cannot take leave of the Year, without confession of my fault and begging Pardon, A Letter so kind and obliging as yours of 20th September ought not to have been Unnoticed, till this day. My heart is bound up with the Navy and I love the Officers, as well as my Sons. Their politeness to me, was conspicuous enough. Their Invitations were cordial enough. But I had reasons, which I could explain to you. Alass! I could not “come and go Snugly and quietly”—
The Independent Whigg Shews the Times. I hope I Shall not be compelled to write Independent Whiggs.—I have not paid for the Botanist which I have received in two well bound Volumes. I will Send the Price to Town by the first Opportunity.—I congratulate you on the 74th and 44th. I O triumphe! I wish to know your plan.
Yours as ever.

John Adams